SPAETH, Judge,
dissenting:
Appellants’ deeds from the common grantors specifically reserved the respective fifteen foot easements to the common grantors, their heirs and assigns “for any and all purposes connected with the use and occupation of other land now owned by the [common grantors] adjoining the land hereby granted.” Appellants thus purchased the land with knowledge that it was subject to an easement of fifteen feet on each parcel, or thirty feet altogether; in other words, they purchased servient estates. The dominant estate, as described in the deeds, was “other land now owned by the [common grantors] adjoining” appellants’ lands. The common grantors later conveyed some of this “other land . adjoining” to appellees without specifying in the deeds that the easement across appellants’ lands was included in the grants. Appellants argue that appellees have no right to the easement, and the majority of this court agrees: I must dissent.
The deeds to appellant expressly reserved the thirty foot easement to the common grantors and their heirs and assigns — appellees here. The fact that appellees’ deeds made no mention of this easement is not significant because easements appurtenant pass by a conveyance of the estate to which they are appurtenant even though they are not mentioned in the deed. See Act of April 1, 1909, P.L. 91, § 2, as amended, 21 P.S. § 3 (1955); Piper v. Mowris, 466 Pa. 89, 351 A.2d 635 (1976); Rusciolelli v. Smith, 195 Pa.Super. 562, 171 A.2d 802 (1961); see also Held v. McBride, 3 Pa.Super. 155 (1896). This court set forth the principle in Held v. McBride, supra:
It is settled law in Pennsylvania that an owner of land may arrange it as he pleases, doing no injury to others, and that any ways or other privileges which he may provide for the necessary or convenient use of the different parts of the land, or of the structures on it, will remain as servitudes upon the parts subjected to them by him, in the hands of subsequent purchasers with notice, or when the easements are continuous and apparent. The *40easements thus created, being for the specific use of the lands for which they were provided, become appurtenances of those dominant estates and require no deed or writing to support them; they pass by a conveyance of the estates to which they are appurtenant.
Id. at 158-59.
The fact that appellees’ deeds contain a reference to the fifty foot right of way and no reference to the thirty foot easement is also not significant because, as previously stated, under the Act of 1909 there was no need to mention the thirty foot easement in appellees’ deeds. Moreover, the mention of the fifty foot right of way is not inconsistent with the silent preservation of the thirty foot easement as the latter constitutes a burden on appellants’ lands while the former represents a burden on appellees’ lands.
The majority attempts to avoid the result mandated by the Act of 1909 and the caselaw by defining appellees’ lands as something other than dominant estates. According to the majority’s interpretation, when the common grantors sold the middle parcels to appellants and retained the eastern and western parcels, they created an easement across the middle parcels to benefit only the western parcel, not the eastern parcels, which were soon thereafter sold to appellees. The lower court rejected this interpretation and rightly so, as there is no evidence that in any way supports it. The evidence upon which the lower court relied, i. e., the language of appellants’ deeds, describes the dominant estate as “other lands . . . adjoining” appellants’ parcels. The deeds do not say western parcel and do not exclude the eastern parcels. The common grantors could have so limited the deeds but they did not; the use of the phrase “other lands . . . adjoining” must mean all the other lands adjoining, including the eastern parcels. That the later sales to appellees did not extinguish the rights of the holders of the eastern parcels is clear, for “An appurtenant easement exists for the benefit of the dominant tenement as an entirety, and not solely for any particular part thereof. . [and] if the dominant estate is divided, the right is not *41destroyed. The owner or assignee of any portion of that estate may claim the easement so far as it is applicable to his part of the property, provided the easement can be enjoyed as to the separate parcels without any additional burden upon the servient tenement.” Babcock Lumber Co. v. Faust, 156 Pa.Super. 19, 29, 39 A.2d 298, 303 (1944).
I should therefore affirm the decision by the court below.
HOFFMAN, J., joins in this dissenting opinion.